EXHIBIT 24.1 POWER OF ATTORNEY FOR REGISTRATION STATEMENTS OF FORD CREDIT AUTO RECEIVABLES TWO LLC COVERING ASSET BACKED SECURITIES KNOW ALL PERSONS BY THESE PRESENTS that each person whose signature appears below constitutes and appoints Susan J. Thomas and Marlene M. Martel his/her true and lawful attorney and agent to do any and all acts and things and execute in his/her name (whether on behalf of FORD CREDIT AUTO RECEIVABLES TWO LLC, or as an officer or Manager of FORD CREDIT AUTO RECEIVABLES TWO LLC or otherwise) any and all instruments the attorney and agent may deem necessary or advisable to enable FORD CREDIT AUTO RECEIVABLES TWO LLC to comply with the Securities Act of 1933, as amended, and any requirements of the Securities and Exchange Commission, in connection with a Registration Statement or Registration Statements and any and all amendments (including post-effective amendments) to the Registration Statement or Registration Statements, including, power and authority to sign his/her name (whether on behalf of FORD CREDIT AUTO RECEIVABLES TWO LLC or as an officer or Manager of FORD CREDIT AUTO RECEIVABLES TWO LLC or otherwise) to such Registration Statement or Registration Statements and to such amendments (including post-effective amendments) to the Registration Statement or Registration Statements or any of the exhibits or schedules or the Prospectuses to be filed with the Securities and Exchange Commission, and to file the same with the Securities and Exchange Commission; and each person whose signature appears below ratifies and confirms all that the attorneys and agents and each of them will do or cause to be done by virtue of this power of attorney. Any one of the attorneys and agents will have, and may exercise, all the powers conferred by this power of attorney. EXECUTED on June 11, 2010. /s/ SCOTT D. KROHN /s/ SUSAN J. THOMAS Scott D. Krohn Susan J. Thomas /s/ JANE L. CARNARVON Jane L. Carnarvon [ Ford Credit Auto Receivables Two LLC c/o Ford Motor Credit Company LLC One American Road Dearborn, Michigan 48126 June 11, 2010 I, Susan J. Thomas, am Secretary of Ford Credit Auto Receivables Two LLC (the “Company”) and do certify that the attached resolutions were duly adopted by unanimous written consent of the board of managers of the Company on November 10, 2006, and such resolutions have not been amended, rescinded or otherwise modified. /s/ SUSAN J. THOMAS Susan J. Thomas Secretary Marlene M. Martel, as an Assistant Secretary of the Company, certifies that SUSAN J. THOMAS is the duly elected and qualified Secretary of the Company and that the signature above is her signature. EXECUTED as of June 11, 2010. /s/ MARLENE M. MARTEL Marlene M. Martel Assistant Secretary * * * Sale of Securitizable Assets RESOLVED, That the Company is authorized to sell, assign, participate, contribute or otherwise transfer (each, a “Sale”) to any third party or affiliate of the Company, in connection with, or in anticipation of, any securitization, resecuritization, participation, other structured financing or whole loan transaction (each, a “Receivables Financing Transaction”), accounts receivable or other financial or securitizable assets (or interests in any such assets) of the Company or its subsidiaries, including retail installment sale contracts, dealer floorplan finance receivables, motor vehicle leases (whether finance or operating leases) and underlying motor vehicles, dealer mortgages and other assets from time to time originated or underwritten by the Company or its subsidiaries or purchased by the Company or its subsidiaries from Ford Motor Company, motor vehicle dealers or others, together with all other right, title and interest in, to, under or relating to the foregoing (collectively, the “Securitizable Assets”), all upon such terms and conditions as may be approved by any two of the following persons: the Chairperson of the Board of Directors, the Vice Chairperson of the Board of Directors, the Chief Executive Officer, the President, any Vice President and the Treasurer of the Company (collectively, the “Approval Officers”). Issuance and Sale of Asset Backed Securities RESOLVED, That, in connection with any Receivables Financing Transaction, the Company is authorized to issue and sell, through one or more direct or indirect special purpose subsidiaries (whether a corporation, limited liability company, partnership, business or statutory trust or other form of entity, domestic or foreign) (“Special Purpose Subsidiaries”), notes, certificates or other securities in one or more classes or series (“Asset Backed Securities”) collateralized or backed by or representing an interest in, directly or indirectly, the Securitizable Assets, in one or more private or public offerings (each, an “Offering”) in the United States or any foreign country, all upon such terms and conditions as may be approved by any two of the Approval Officers. * * * Registration of Asset Backed Securities RESOLVED, That, in connection with any public Offerings of Asset Backed Securities in the United States required to be registered with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended, the Company, on behalf of the related Special Purpose Subsidiaries, is authorized to register with the Commission Asset Backed Securities in any principal amount and prepare and file with the Commission one or more registration statements covering such Asset Backed Securities, together with related prospectuses, exhibits and other documents that may be required with respect to the registration and offering of such Asset Backed Securities, and any amendments and supplements to the foregoing documents (collectively, the “Public Documents”). * * * RESOLVED, That each director and officer of the Company is authorized to sign in his or her own behalf or in the name and on behalf of the Company any Public Documents or Foreign Public Documents, with such changes and in such forms as such directors and officers may deem necessary, appropriate or desirable, as conclusively evidenced by his or her execution of the Public Documents or Foreign Public Documents, and that each officer of the Company is authorized to cause any such Public Document or Foreign Public Documents to be filed with the Commission or the appropriate governing body or agency. * * * Appointment of Attorneys-In-Fact RESOLVED, That each officer and director who may be required to sign any Public Documents, Foreign Public Documents or State Documents is authorized to execute a power of attorney appointing Susan J. Thomas, Neil M. Schloss, David M. Brandi and any other person designated by such officer or director, individually and not jointly, as attorneys-in-fact with the power and authority to do and perform, in the name and on behalf of such officer or director who had executed such a power of attorney, every act that any such attorneys may deem necessary, appropriate or desirable to be done in connection with such Public Documents, Foreign Public Documents or State Documents as such officer or director might or could do in person, including to sign his or her name in the capacity of attorney on any such documents and file the same with the appropriate State authorities, the Commission or the appropriate governing body or agency in a foreign jurisdiction. RESOLVED, That if a prescribed form of resolutions of the Board of Directors is required (i) for an application or other instrument filed for the purpose of any registration, qualification, permit, license or exemption in any State or (ii) for registration or qualification of Asset Backed Securities with the Commission or any governing body or agency of any foreign country, each such resolution will be deemed to have been, and is, adopted; and that the Secretary or Assistant Secretary of the Company is authorized to certify that such resolutions were duly adopted by the Board of Directors at this meeting. * * *
